Exhibit 10.15
Execution Version
Notwithstanding any other provision contained herein, this Agreement, the liens
created in accordance herewith and the rights, remedies, duties and obligations
provided for herein and in the other Loan Documents are subject in all respects
to the provisions of the First Lien Intercreditor Agreement and, to the extent
provided therein, the First Lien Security Documents, as provided in
Section 10.17 herein.
SECOND LIEN TERM LOAN AGREEMENT
dated as of March 14, 2011
among
RAM ENERGY RESOURCES, INC.
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS; CONSTRUCTION     1  
 
           
Section 1.1
  Definitions     1  
Section 1.2
  [Reserved]     24  
Section 1.3
  Accounting Terms and Determination     24  
Section 1.4
  Terms Generally     25  
 
            ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS     25  
 
           
Section 2.1
  General Description of Facilities     25  
Section 2.2
  Loans     25  
Section 2.3
  Procedure for Borrowings     26  
Section 2.4
  Funding of Borrowings     26  
Section 2.5
  Interest Elections     26  
Section 2.6
  Termination of Commitments     27  
Section 2.7
  [Reserved]     27  
Section 2.8
  Repayment of Loans     27  
Section 2.9
  Evidence of Indebtedness     27  
Section 2.10
  Optional Prepayments     28  
Section 2.11
  Mandatory Prepayments     28  
Section 2.12
  Interest on Loans     29  
Section 2.13
  Fees     29  
Section 2.14
  Computation of Interest and Fees     30  
Section 2.15
  Inability to Determine Interest Rates     30  
Section 2.16
  Illegality     30  
Section 2.17
  Increased Costs     31  
Section 2.18
  Funding Indemnity     32  
Section 2.19
  Taxes     32  
Section 2.20
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     34  
Section 2.21
  [Reserved]     35  
Section 2.22
  [Reserved]     35  
Section 2.23
  Mitigation of Obligations     36  
Section 2.24
  Replacement of Lenders     36  
 
            ARTICLE III CONDITIONS PRECEDENT TO LOANS     36  
 
           
Section 3.1
  Conditions To Effectiveness     36  
Section 3.2
  Each Credit Event     40  
Section 3.3
  Delivery of Documents     40  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     40  
 
           
Section 4.1
  Existence; Power     40  
Section 4.2
  Organizational Power; Authorization     41  
Section 4.3
  Governmental Approvals; No Conflicts     41  
Section 4.4
  Financial Statements     41  
Section 4.5
  Litigation and Environmental Matters     41  
Section 4.6
  Compliance with Laws and Agreements     43  
Section 4.7
  Investment Company Act, Etc.     43  

i



--------------------------------------------------------------------------------



 



                      Page  
Section 4.8
  Taxes     43  
Section 4.9
  Margin Regulations     43  
Section 4.10
  ERISA     43  
Section 4.11
  Properties; Titles, Etc.     44  
Section 4.12
  Maintenance of Properties     44  
Section 4.13
  Gas Imbalances, Prepayments     45  
Section 4.14
  Marketing of Production     45  
Section 4.15
  Hedging Agreements     45  
Section 4.16
  Disclosure     46  
Section 4.17
  Labor Relations     46  
Section 4.18
  Subsidiaries     46  
Section 4.19
  Solvency     46  
Section 4.20
  OFAC     46  
Section 4.21
  Patriot Act     47  
Section 4.22
  Use of Proceeds     47  
 
            ARTICLE V AFFIRMATIVE COVENANTS     47  
 
           
Section 5.1
  Financial Statements and Other Information     47  
Section 5.2
  Notices of Material Events     49  
Section 5.3
  Existence; Conduct of Business     50  
Section 5.4
  Operation and Maintenance of Properties     50  
Section 5.5
  Compliance with Laws, Etc.     51  
Section 5.6
  Environmental Matters     51  
Section 5.7
  Payment of Obligations     52  
Section 5.8
  Books and Records     52  
Section 5.9
  Visitation, Inspection, Etc.     52  
Section 5.10
  Insurance     53  
Section 5.11
  Use of Proceeds     53  
Section 5.12
  Reserve Reports     53  
Section 5.13
  Title Information     54  
Section 5.14
  Additional Collateral; Additional Guarantors     55  
Section 5.15
  Hedging Agreements     56  
Section 5.16
  Marketing Activities     56  
Section 5.17
  Further Assurances     57  
Section 5.18
  Concurrent Delivery of Notices     57  
 
            ARTICLE VI FINANCIAL COVENANTS     57  
 
           
Section 6.1
  Leverage Ratio     57  
Section 6.2
  Interest Coverage Ratio     57  
Section 6.3
  Asset Coverage Ratio     58  
Section 6.4
  Minimum Current Ratio     58  
 
            ARTICLE VII NEGATIVE COVENANTS     58  
 
           
Section 7.1
  Indebtedness and Preferred Equity     58  
Section 7.2
  Negative Pledge     59  
Section 7.3
  Fundamental Changes     60  
Section 7.4
  Investments, Loans, Etc.     61  
Section 7.5
  Restricted Payments, etc.     62  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 7.6
  Amendment of First Lien Credit Agreement     62  
Section 7.7
  Sale of Assets     62  
Section 7.8
  Environmental Matters     63  
Section 7.9
  Transactions with Affiliates     63  
Section 7.10
  Restrictive Agreements     63  
Section 7.11
  Sale and Leaseback Transactions     63  
Section 7.12
  Hedging Transactions     64  
Section 7.13
  Gas Imbalances, Take-or-Pay or other Prepayments     66  
Section 7.14
  Amendment to Material Documents     66  
Section 7.15
  Accounting Changes     66  
Section 7.16
  Lease Obligations     66  
Section 7.17
  Government Regulation     67  
Section 7.18
  Liens Securing First Lien Notes     67  
 
            ARTICLE VIII EVENTS OF DEFAULT     67  
 
           
Section 8.1
  Events of Default     67  
 
            ARTICLE IX THE ADMINISTRATIVE AGENT     70  
 
           
Section 9.1
  Appointment of Administrative Agent     70  
Section 9.2
  Nature of Duties of Administrative Agent     71  
Section 9.3
  Lack of Reliance on the Administrative Agent     72  
Section 9.4
  Certain Rights of the Administrative Agent     72  
Section 9.5
  Reliance by Administrative Agent     72  
Section 9.6
  The Administrative Agent in its Individual Capacity     72  
Section 9.7
  Successor Administrative Agent     73  
Section 9.8
  Withholding Tax     73  
Section 9.9
  Administrative Agent May File Proofs of Claim     74  
Section 9.10
  Authorization to Execute other Loan Documents, Releases, Etc.     74  
 
            ARTICLE X MISCELLANEOUS     75  
 
           
Section 10.1
  Notices     75  
Section 10.2
  Waiver; Amendments     77  
Section 10.3
  Expenses; Indemnification     78  
Section 10.4
  Successors and Assigns     79  
Section 10.5
  Governing Law; Jurisdiction; Consent to Service of Process     83  
Section 10.6
  WAIVER OF JURY TRIAL     83  
Section 10.7
  Right of Setoff     84  
Section 10.8
  Counterparts; Integration     84  
Section 10.9
  Survival     84  
Section 10.10
  Severability     85  
Section 10.11
  Confidentiality     85  
Section 10.12
  Interest Rate Limitation     85  
Section 10.13
  Waiver of Effect of Corporate Seal     86  
Section 10.14
  Patriot Act     86  
Section 10.15
  No Advisory or Fiduciary Responsibility     86  
Section 10.16
  Location of Closing     87  
Section 10.17
  First Lien Intercreditor Agreement     87  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   Commitment Amounts
Schedule 4.5
  —   Environmental Matters
Schedule 4.13
  —   Gas Imbalances
Schedule 4.14
  —   Marketing Contracts
Schedule 4.15
  —   Hedging Agreements
Schedule 4.18
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments

         
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Guarantee and Collateral Agreement
Exhibit C
  —   List of Collateral Documents
Exhibit D-1
  —   Form of Notice of Borrowing
Exhibit D-2
  —   Form of PIK Election Notice
Exhibit E
  —   Form of Notice of Continuation
Exhibit F
  —   Form of Secretary’s Certificate
Exhibit G
  —   Form of Officer’s Certificate
Exhibit H
  —   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



SECOND LIEN TERM LOAN AGREEMENT
          THIS SECOND LIEN TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of March 11, 2011, by and among RAM Energy Resources, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity as administrative agent for
the Lenders (the “Administrative Agent”).
WITNESSETH:
          WHEREAS, the Borrower has requested that the Lenders provide the
Borrower with a term loan;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders to the extent of their respective Commitments, are willing severally to
provide such term loan to the Borrower; and
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders and the Administrative
Agent agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Acquired EBITDA” shall mean, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business, all as determined on a consolidated basis for
such Acquired Entity or Business in a manner not inconsistent with GAAP.
          “Acquired Entity or Business” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the greater of (i) the rate per annum obtained by
dividing (A) LIBOR for such Interest Period by (B) a percentage equal to 1.00
minus the Eurodollar Reserve Percentage, and (ii) 2.00% per annum.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form provided by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.

1



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate Commitments” shall mean, collectively, all Commitments of
all Lenders at any time outstanding.
          “Aggregate Maximum Commitment Amount” shall mean the aggregate
principal amount of the Maximum Commitments from time to time. On the Closing
Date, the Aggregate Maximum Commitment Amount is as set forth on Schedule I.
          “Applicable Lending Office” shall mean, for each Lender, the “Lending
Office” of such Lender (or an Affiliate of such Lender) designated in the
Administrative Questionnaire submitted by such Lender or such other office of
such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans are to be made and maintained.
          “Applicable Margin” shall mean, for any day, with respect to any
Eurodollar Loan, the rate per annum equal to 9.00%, provided that if the
Borrower makes a PIK Election for an Interest Period, then such rate per annum
during such Interest Period shall be equal to 10.00%.
          “Appropriate Priority Liens” means Liens that are junior in priority
only to senior liens expressly provided for in the First Lien Intercreditor
Agreement.
          “Approved Counterparty” means (i) any Revolving Lender or any
Affiliate of a Revolving Lender, (ii) Shell Energy North America (US), L.P.,
(iii) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher, and (iv) with regard to Master
Agreements in respect of commodities, and subject to the conditions set forth
therein, any other Person approved by the Administrative Agent.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          “Approved Petroleum Engineers” shall mean (i) Forrest A. Garb &
Associates and (ii) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent and the Borrower.
          “Asset Coverage Ratio” shall mean, as of any date, the ratio of
(i) NYMEX Value as of the most recent Redetermination Date, minus the NYMEX
Value of any Oil and Gas

2



--------------------------------------------------------------------------------



 



Properties sold since such Redetermination Date, plus the NYMEX Value of any Oil
and Gas Properties acquired since such Redetermination Date to (ii) Consolidated
Total Debt as of such date.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrower’s LTIP” shall mean the RAM Energy Resources, Inc. 2006
Long-Term Incentive Plan.
          “Borrowing” shall mean a borrowing consisting of Loans made or
continued on the same date and as to which a single Interest Period is in
effect.
          “Borrowing Base” shall mean at any time an amount equal to the amount
determined in accordance with Section 2.7 of the First Lien Credit Agreement as
the same may be adjusted from time to time pursuant to the terms of the First
Lien Credit Agreement.
          “Business Day” shall mean any day other than (i) a Saturday, Sunday or
other day on which commercial banks in either Atlanta, Georgia or New York, New
York are authorized or required by law to close and (ii) if such day relates to
a Borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
          “Cash Interest” shall have the meaning set forth in Section 2.12(c).
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and

3



--------------------------------------------------------------------------------



 



Exchange Commission thereunder in effect on the date hereof), (ii) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of 30% or more of the outstanding shares of the voting stock
of the Borrower, or (iii) during any period of 24 consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Borrower cease to be composed of individuals who are Continuing Directors.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
(or for purposes of Section 2.20(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
guidelines and directives promulgated thereunder, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all real and personal property of any kind or
character, granted as security under the Collateral Documents.
          “Collateral Documents” shall mean the Guaranty and Collateral
Agreement, the Mortgages and any and all other mortgages, deeds of trusts,
security agreements, pledge agreements, account control agreements, UCC
financing statements, letters-in-lieu, instruments, agreements, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Indebtedness, the Second Lien Notes, or this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Loans on the Closing Date. After such Loans are funded,
the Commitment terminates.
          “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit H.
          “Consolidated Current Assets” shall mean, for any Person at any time,
the sum of the current assets of such Person and its Subsidiaries at such time;
provided that, for purposes of

4



--------------------------------------------------------------------------------



 



determining compliance with Section 6.4, the amount of unused availability under
the First Lien Credit Agreement shall be considered a current asset. For
purposes of this definition, any non-cash assets resulting from the requirements
of ASC 815 for any period of determination shall be excluded from the
determination of current assets of such Person and its Subsidiaries.
          “Consolidated Current Liabilities” shall mean, for any Person at any
time, the current liabilities of such Person and its Subsidiaries at such time;
provided that, for purposes of determining compliance with Section 6.4, the
current portion of the principal amount of the Loans and the current portion of
the principal amount of any loans outstanding under the First Lien Credit
Agreement shall not be considered current liabilities. For purposes of this
definition, any non-cash liabilities resulting from the requirements of ASC 815
for any period of determination shall be excluded from the determination of
current liabilities of such Person and its Subsidiaries.
          “Consolidated EBITDA” shall mean, for any Person and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period less (ii) unrealized gains from Hedging Transactions, plus (iii) to
the extent deducted in determining Consolidated Net Income for such period, and
without duplication, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP,
(D) non-cash compensation expenses under the Borrower’s LTIP as determined in
accordance with FAS 123R and (E) all other non-cash charges (including
unrealized losses from Hedging Transactions) acceptable to the Administrative
Agent, determined on a consolidated basis in accordance with GAAP, in each case
for such period; provided, however, that (x) there shall be included in
determining Consolidated EBITDA for any period, without duplication, (A) the
Acquired EBITDA of any Person or business, or attributable to any property or
asset, acquired by any Loan Party during such period to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by any Loan
Party (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition or
conversion); provided further, that to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by any Loan Party during such period (each such Person,
property, business or asset so sold or disposed of, a “Disposed Entity or
Business”), based on the actual Disposed EBITDA of such Disposed Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion). Notwithstanding the foregoing, in
no event shall the Consolidated EBITDA attributable to the Oil and Gas
Properties sold to Milagro Producing, LLC or Southridge Energy, LLC in December,
2010 be treated as Disposed EBITDA hereunder. Unless otherwise specified herein,
Consolidated EBITDA shall mean Consolidated EBITDA of the Borrower and its
Subsidiaries.
          “Consolidated Interest Expense” shall mean, for any Person and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) the total interest expense, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations, paid during such period plus (ii) the net amount payable (or

5



--------------------------------------------------------------------------------



 



minus the net amount receivable) with respect to interest rate Hedging
Transactions during such period (whether or not actually paid or received during
such period). Unless otherwise specified herein, Consolidated Interest Expense
shall mean Consolidated Interest Expense of the Borrower and its Subsidiaries.
          “Consolidated Net Income” shall mean, for any Person and its
Subsidiaries for any period, the net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any Capital Stock of such Person or any Subsidiary of such
Person in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Person or any Subsidiary
on the date that such other Person’s assets are acquired by the Person or any
Subsidiary. Unless otherwise specified herein, Consolidated Net Income shall
mean Consolidated Net Income of the Borrower and its Subsidiaries.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
          “Continuing Director” shall mean, with respect to any period, any
individuals (i) who were members of the board of directors or other equivalent
governing body of the Borrower on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans.
          “Current Ratio” shall mean, as of the last day of any Fiscal Quarter,
the ratio of Consolidated Current Assets as of such date to Consolidated Current
Liabilities as of such date.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.12(b).

6



--------------------------------------------------------------------------------



 



          “Defaulting Lender” shall mean, at any time, any Lender that has
failed for three (3) or more Business Days to comply with its obligations under
this Agreement to make a Loan and/or to make any other payment hereunder.
          “Defensible Title” means as to any Oil and Gas Property, such title
held by a Loan Party that (i) is free from reasonable doubt to the end that a
prudent purchaser engaged in the business of the ownership, development and
operation of producing Oil and Gas Properties, with knowledge of all of the
facts and their legal bearing, would be willing to accept and pay full value
therefor; (ii) is deducible of record from the records of the applicable parish
or county, or, in the case of federal leases, from the records of the applicable
office of the Bureau of Lands Management or Minerals Management Service, or, in
the case of state leases, from the applicable records of the applicable state
land office; (iii) entitle such Loan Party to receive not less than the “Net
Revenue Interest” set forth in the Initial Reserve Report with respect to each
Oil and Gas Property owned by such Loan Party as of the date of this Agreement,
and not less than the “Net Revenue Interest” set forth in the most recent
Reserve Report with respect to each Oil and Gas Property acquired by such Loan
Party after the date of this Agreement, in each case, without reduction,
suspension or termination throughout the productive life of such Oil and Gas
Property; (iv) obligates such Loan Party to bear costs and expenses relating to
operations on and the maintenance and development of each Oil and Gas Property
in an amount not greater than the “Working Interest” set forth in the Initial
Reserve Report with respect to each Oil and Gas Property owned by such Loan
Party as of the date of this Agreement, and not greater than the “Working
Interest” set forth in the most recent Reserve Report with respect to each Oil
and Gas Property acquired by such Loan Party after the date of this Agreement
(except to the extent that such Loan Party is obligated under an operating
agreement to assume a portion of a defaulting or non-consenting party’s share of
costs), in each case without increase for the respective productive life of such
Oil and Gas Property; and (v) is free and clear of Liens and material
encumbrances and defects, except for Permitted Encumbrances.
          “Disposed EBITDA” shall mean, with respect to any Disposed Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Disposed Entity or Business, all as determined on a consolidated basis for
such Disposed Entity or Business in a manner not inconsistent with GAAP.
          “Disposed Entity or Business” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
          “Disposition Value” means the sum of (i) 90% of the NYMEX Value of all
Proved Developed Producing Reserves (if any), (ii) 70% of the NYMEX Value of all
Proved Developed Non-Producing Reserves (if any), and (iii) 35% of the NYMEX
Value of all Proved Undeveloped Reserves (if any).
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Engagement Letter” shall mean that certain Engagement Letter dated as
of January 27, 2011 between the Borrower and the Administrative Agent, as the
same may be amended, modified, supplemented or restated from time to time.

7



--------------------------------------------------------------------------------



 



          “Engineering Reports” shall have the meaning assigned such term in the
First Lien Credit Agreement.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters, in effect in any and all
jurisdictions in which the Borrower or any Subsidiary is conducting, or at any
time has conducted, business, or where any Property of the Borrower or any
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Law, as amended,
and other environmental conservation or protection Governmental Requirements.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “Environmental Permit” shall mean any permit, registration, license,
notice, approval, consent, exemption, variance, or other authorization required
under or issued pursuant to applicable Environmental Laws.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the failure of any Plan to meet the minimum funding standard applicable to
the Plan for a plan year under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding

8



--------------------------------------------------------------------------------



 



standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (i) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located, (iii) in the case of a Foreign
Lender, any withholding tax that (A) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (B) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (B) is attributable to such Foreign Lender’s failure
(other than as a result of a change in law) to comply with Section 2.20(e) and
(iv) in the case of a Lender, any U.S. withholding Taxes that are attributable
to such Lender’s failure to comply with FATCA.

9



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” shall mean that certain Loan Agreement,
dated as of November 29, 2007, by and among RAM Energy Resources, Inc., the
lenders from time to time parties thereto and Guggenheim Corporate Funding, LLC,
as arranger and administrative agent, as amended.
          “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement, and any current or future regulations or official
interpretations thereof.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “First Lien Administrative Agent” shall mean the “Administrative
Agent” as defined in the First Lien Credit Agreement.
          “First Lien Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of the date hereof, among the Borrower, SunTrust Bank, as
the administrative agent, and the lenders from time to time party thereto.
          “First Lien Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of even date herewith, by and among the
Administrative Agent, the administrative agent under the First Lien Loan
Documents, the Borrower and each Guarantor party thereto.
          “First Lien Loan Document” shall mean the First Lien Credit Agreement,
the First Lien Notes and any “Loan Documents” (as defined in the First Lien
Credit Agreement).
          “First Lien Notes” shall mean all notes delivered in connection with
the First Lien Credit Agreement.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.
          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.

10



--------------------------------------------------------------------------------



 



          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Governmental Requirement” shall mean any Requirement of Law imposed
by any Governmental Authority.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Guaranty and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, dated as of the date hereof and substantially in the form
of Exhibit B hereto, made by the Loan Parties in favor of the Administrative
Agent for the benefit of the secured parties named therein.
          “Guarantor” shall mean each of the Subsidiary Loan Parties.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including: (i) any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (ii) Hydrocarbons, petroleum distillers, petroleum
products, petroleum substances, natural gas, oil, oil and gas waste, crude oil,
and any components, fractions, or derivatives thereof; and (iii) radioactive
materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

11



--------------------------------------------------------------------------------



 



          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under any and all Hedging Transactions
with any Hedge Provider.
          “Hedging Transaction” of any Person shall mean (i) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement, (ii) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement and (iii) any and all
renewals, extensions and modifications of such Hedging Transactions.
          “Hydrocarbon Interests” shall mean all rights, titles, interests and
estates now or hereafter acquired in and to oil and gas leases, oil, gas and
mineral leases, or other liquid or gaseous hydrocarbon leases, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserved or residual interests of
whatever nature.
          “Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(g), trade
payables overdue by more than 60 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above, (viii) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem,

12



--------------------------------------------------------------------------------



 



retire or otherwise acquire for value any Capital Stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2011 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Initial Reserve Report” shall mean the report of Forrest A. Garb &
Associates dated as of December 31, 2010 with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries.
          “Interest Coverage Ratio” shall mean, as of the last day of any Fiscal
Quarter, the ratio of (i) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on such date to (ii) Consolidated Interest Expense for the four
consecutive Fiscal Quarters ending on such date, net of, to the extent the same
would otherwise be included in Consolidated Interest Expense, amortization of
debt discount, fees and expenses relating to the Existing Credit Agreement, this
Agreement and the First Lien Credit Agreement and other non-cash interest.
          “Interest Payment Date” means, as to any Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates.
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
a period of one, two, three, six, or (subject to availability from all Lenders)
twelve months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing, and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Maturity Date.

13



--------------------------------------------------------------------------------



 



          “Interim Redetermination” shall have the meaning assigned such term in
the First Lien Credit Agreement.
          “Investments” shall have the meaning assigned to such term in
Section 7.4.
          “Lender-Related Hedge Provider” shall mean any Person that, at the
time it enters into a Hedging Transaction with any Loan Party, is a Revolving
Lender or an Affiliate of a Revolving Lender Such Lender-Related Hedge Provider
shall make good faith efforts to provided prompt written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time), two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the Eurodollar Loan comprising part of such borrowing would be offered to
major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. New York time two (2) Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing and production payments and the
like payable out of Oil and Gas Properties. The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

14



--------------------------------------------------------------------------------



 



          “Loan” shall mean a loan made by a Lender to the Borrower under its
Commitment, which shall be a Eurodollar Loan.
          “Loan Documents” shall mean, collectively, this Agreement, the First
Lien Intercreditor Agreement, the Collateral Documents, the Notice of Borrowing,
all Notices of Continuation, all Compliance Certificates, all UCC Financing
Statements, all stock powers and similar instruments of transfer, any promissory
notes issued hereunder and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of any Loan Party to perform any of its respective obligations
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent or the Lenders under any of the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.
          “Material Contract” means, as to any Person, any supply, purchase,
service, employment, tax, indemnity, farm-in agreement, farm-out agreement, gas
marketing, gas imbalance, operating, unitization, communitization, partnership,
joint venture or other agreement of such Person or any of its Subsidiaries or by
which such Person or any of its Subsidiaries or any of their respective
properties are otherwise bound, if such agreement either (i) requires the
expenditure of over $1,000,000 by such Person during any calendar year (other
than contracts with respect to the routine acquisition of leasehold, the
drilling of wells, the construction and operation of gathering, processing or
treating facilities or equipment, or other similar contracts pursuant to which
such Person routinely acquires, drills, develops and operates the Oil and Gas
Properties), or (ii) involves the sale of more than $2,500,000 in Hydrocarbons
by such Person in any calendar year (except to the extent any such contract is
cancelable by such Person on 60-days’ notice or less), or (iii) involves a
liability of such Person in excess of $1,000,000, or (iv) results or could
result in the loss of title to, or the transfer or creation of a Lien upon any
Mortgaged Property (except to the extent otherwise permitted hereunder), or
(v) is otherwise determined by Administrative Agent, in its reasonable judgment,
to be material to the business, operations or properties of such Person, as the
same shall be amended, modified and supplemented and in effect from time to
time.
          “Material Indebtedness” shall mean any Indebtedness (other than Loans)
and Hedging Obligations, of the Borrower or any of its Subsidiaries,
individually or in an aggregate committed or outstanding principal amount
exceeding $500,000. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

15



--------------------------------------------------------------------------------



 



          “Maturity Date” shall mean, the earlier of (i) September 13, 2016 or
(ii) the date on which the principal amount of all outstanding Loans have been
declared or automatically have become due and payable (whether by acceleration
or otherwise).
          “Maximum Commitment” shall mean as to each Lender, the amount set
forth opposite such Lender’s name on Schedule I under the caption “Maximum
Commitment,” as such commitment may be modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean any property owned by the Borrower
or any Subsidiary which is subject to the Liens existing and to exist under the
terms of the Collateral Documents.
          “Mortgages” shall mean one or more mortgages or deeds of trust, as the
same may be amended or supplemented from time to time, to secure the
Obligations, executed by the Borrower and/or one or more of its Subsidiaries in
favor of the Administrative Agent for the benefit of the Lenders and the other
secured parties named therein, the form and substance of which shall be
satisfactory to the Administrative Agent, that encumber the Oil and Gas
Properties, related improvements and other related property.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation, as determined in accordance with GAAP. “Unrealized
losses” shall mean the fair market value of the cost to such Person of replacing
the Hedging Transaction giving rise to such Hedging Obligation as of the date of
determination (assuming the Hedging Transaction were to be terminated as of that
date), and “unrealized profits” shall mean the fair market value of the gain to
such Person of replacing such Hedging Transaction as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date).
          “Notice of Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the continuation of an outstanding
Borrowing as provided in Section 2.5(b).
          “NYMEX” shall have the meaning as set forth in the definition of
“NYMEX Price”.
          “NYMEX Price” means, as of the date of the determination thereof with
respect to each of the appropriate crude oil or natural gas categories included
in the then most recent Reserve Report provided by the Borrower to the
Administrative Agent pursuant to Section 5.12, the prices for the 36 succeeding
monthly futures contract prices (the “Three Year Strip”) and

16



--------------------------------------------------------------------------------



 



held constant thereafter based on the price of the average of the contract
prices for the last twelve (12) months of such Three Year Strip period,
commencing with the month during which the determination is to be made, as
quoted on the New York Mercantile Exchange (the “NYMEX”) and published in a
nationally recognized publication for such pricing as selected by Administrative
Agent, adjusted to account for the historical basis in a manner acceptable to
the Administrative Agent, and held constant thereafter; provided, however, in
the event that the NYMEX no longer provides futures contract price quotes for
36 month periods, the longest period of quotes of less than 36 months shall be
used and held constant thereafter based on the average of the contract prices
for the last twelve (12) months of such period, and, if the NYMEX no longer
provides such futures contract quotes or has ceased to operate, the
Administrative Agent shall designate another nationally recognized commodities
exchange to replace the NYMEX for purposes of the references to the NYMEX
herein.
          “NYMEX Pricing” shall mean, as of any date of determination with
respect to any month (i) for crude oil, the closing settlement price for the
Light, Sweet Crude Oil futures contract for each month, and (ii) for natural
gas, the closing settlement price for the Henry Hub Natural Gas futures contract
for such month, in each case as published by NYMEX on its website currently
located at www.nymex.com or any successor thereto (as such pricing may be
corrected or revised from time to time by the NYMEX in accordance with its rules
and regulations).
          “NYMEX Value” means, at any date of determination thereof as to the
Proved Reserves of the Loan Parties, the present value, discounted at 10% per
annum, of future net revenues (i.e., after deducting production and ad valorem
taxes and less future capital costs, operating expenses and plugging and
abandonment liabilities) from Proved Reserves of the Loan Parties utilizing the
NYMEX Price and assuming that production costs thereafter remain constant on a
per barrel of oil equivalent basis; provided, however, that with respect to
volumes covered by Hedging Transactions that would effectively result in
Borrower receiving greater or less than the NYMEX Price for such volumes as a
result of payments made or received pursuant to Hedging Transactions, the
contract price for such volumes under such Hedging Transactions shall be
utilized in lieu of the NYMEX Price; provided, further, that any Hedging
Transaction that the Borrower expects to terminate or unwind in accordance with
the requirements of Section 7.12 shall not be utilized in calculating NYMEX
Value. Solely for purposes of calculating NYMEX Value, Proved Developed
Producing Reserves shall comprise not less than sixty percent (60%) of the NYMEX
Value.
          “Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan
including without limitation, all principal, premium, if any, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or

17



--------------------------------------------------------------------------------



 



thereunder, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
          “Oil and Gas Properties” shall mean (i) Hydrocarbon Interests;
(ii) the properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (iii) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (iv) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (v) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (vi) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (vii) all properties, rights,
titles, interests and estates described or referred to above, including any and
all property, real or personal, now owned or hereinafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or property (excluding drilling
rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
specified herein, Oil and Gas Properties shall mean Oil and Gas Properties of
the Borrower and its Subsidiaries.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment

18



--------------------------------------------------------------------------------



 



made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.
          “Parent Company” shall mean, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Patriot Act” shall have the meaning set forth in Section 10.14.
          “Payment Office” shall mean the office of the Administrative Agent
located at 135 East 57th Street, 6th Floor, New York, New York 10022, or such
other location as to which the Administrative Agent shall have given written
notice to the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen or other Liens imposed by operation of law in the ordinary course of
business or incident to the exploration, development, operation and maintenance
of Oil and Gas Properties each of which is in respect of obligations that are
not delinquent or which are being contested in good faith by appropriate action
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
     (vi) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation

19



--------------------------------------------------------------------------------



 



or exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or any Subsidiary or materially impair the
value of such property subject thereto;
     (vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
     (viii) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
property for the purposes of which such property is held by the Borrower or any
Subsidiary or materially impair the value of such property subject thereto;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness; provided, further that Liens described above shall remain
“Permitted Encumbrances” only for so long as no action to enforce such Lien has
been commenced or if commenced, the Borrower has commenced and continues to
pursue appropriate measures to contest such Lien, and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Permitted Encumbrances.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

20



--------------------------------------------------------------------------------



 



     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “PIK Election” shall mean the notice given by the Borrower to the
Administrative Agent in respect of the payment election of PIK Interest as
provided in Section 2.12(c).
          “PIK Interest” shall mean, as of any date of determination, the amount
of all interest accrued with respect to the Loans, which interest has been
paid-in-kind by being added to the outstanding principal amount thereof pursuant
to Section 2.12(c).
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pro Rata Share” shall mean with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Credit Exposure, as
applicable), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Credit Exposure, as
applicable, of all Lenders).
          “Projected Production” shall mean, for any fiscal quarter, the
internally forecasted reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids from proved, developed, producing Oil and
Gas Properties of the Borrower and its Subsidiaries for such quarter.
          “Proved Reserves” means “Proved Reserves” as defined in the
Definitions for Oil and Gas Reserves (in this paragraph, the “Definitions”)
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question. “Proved Developed Producing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Producing” in the Definitions. “Proved Developed Non-Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Non-Producing” in
the

21



--------------------------------------------------------------------------------



 



Definitions. “Proved Developed Reserves” means Proved Reserves which are
categorized as either “Proved Developed Producing Reserves” or “Proved Developed
Non-Producing Reserves” in the definitions. “Proved Undeveloped Reserves” means
Proved Reserves which are categorized as “Undeveloped” in the Definitions.
          “Proved Undeveloped Mineral Interests” means all Hydrocarbon Interests
which constitute proved undeveloped reserves.
          “Redemption” shall mean with respect to any Indebtedness (other than
Hedging Obligations), the repurchase, redemption, prepayment, repayment,
defeasance or any other acquisition or retirement for value (or the segregation
of funds with respect to any of the foregoing) of such Indebtedness. “Redeem”
has the correlative meaning thereto.
          “Redetermination Date” shall mean, with respect to any Scheduled
Redetermination or any Interim Redetermination, the date that the redetermined
Borrowing Base related thereto becomes effective pursuant to Section 2.7(d) of
the First Lien Credit Agreement.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Remedial Work” has meaning assigned such term in Section 5.6(a).
          “Required Lenders” shall mean, at any time, Lenders holding more than
50.0% of the Credit Exposure.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company

22



--------------------------------------------------------------------------------



 



certificate of organization and agreement, as the case may be, and other
organizational and governing documents of such Person, and any law, treaty, rule
or regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
          “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and its Subsidiaries, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing and economic assumptions
consistent with the term NYMEX Value as used herein.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of the Borrower.
          “Restricted Payment” shall mean, for any Person, any dividend or
distribution on any class of its Capital Stock, or any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of its
Capital Stock, any Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Capital Stock
or such Indebtedness, whether now or hereafter outstanding.
          “Revolving Lender” shall mean, “Lender” as such term is defined in the
First Lien Credit Agreement.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
          “Scheduled Redetermination” shall have the meaning assigned such term
in the First Lien Credit Agreement.
          “Scheduled Redetermination Date” shall have the meaning assigned such
term in the First Lien Credit Agreement.
          “Secured Hedge Counterparty” shall mean any Lender-Related Hedge
Provider.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(iii) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (iv) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would

23



--------------------------------------------------------------------------------



 



constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnerships, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power, or in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to “Subsidiary” hereunder shall mean a Subsidiary of the
Borrower.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Guaranty and Collateral Agreement.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Accounting Standards Codification Sections 840-10 & 840-20,
as amended and (ii) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Three Year Strip” shall have the meaning as set forth in the
definition of “NYMEX Price”.
          “Transmittal” shall have the meaning as set forth in Section 5.12(c).
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2 [Reserved].
     Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered

24



--------------------------------------------------------------------------------



 



hereunder shall be prepared, in accordance with GAAP as in effect from time to
time, applied on a basis consistent with the most recent audited consolidated
financial statement of the Borrower delivered pursuant to Section 5.1(a);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair value”, as defined therein.
     Section 1.4 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1 General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, each Lender hereby agrees to make a Loan
to the Borrower on the Closing Date equal to the amount of such Lender’s
Commitment in accordance with Section 2.2.
     Section 2.2 Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a Loan on the Closing Date, ratably in
proportion to its Pro Rata Share of the Commitments, to the Borrower, in an
aggregate principal amount outstanding equal to such Lender’s Commitment,
provided that each Lender shall only advance 98% of the principal

25



--------------------------------------------------------------------------------



 



amount of the Loans made hereunder on the Closing Date, provided further that
each Lender shall be deemed to have advanced 100% of the principal amount of the
Loans made hereunder on the Closing Date. The Commitments are not revolving and
amounts repaid or prepaid may not be re-borrowed under any circumstance.
     Section 2.3 Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing substantially in the form of Exhibit D-1 (the “Notice
of Borrowing”) prior to 11:00 a.m. New York time on the Closing Date. The Notice
of Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of the Borrowing (which shall be the Aggregate Maximum Commitment
Amount), (ii) the date of the Borrowing (which shall be the Closing Date), and
(iii) the duration of the initial Interest Period applicable thereto (subject to
the provisions of the definition of Interest Period). Promptly following the
receipt of a Notice of Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.4 Funding of Borrowings.
          (a) Each Lender will make available the Loan to be made by it
hereunder on the Closing Date by wire transfer in immediately available funds by
11:00 a.m. New York time to the Administrative Agent at the Payment Office. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on the Closing Date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
          (b) [Reserved].
          (c) The Borrowing shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loan provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
     Section 2.5 Interest Elections.
          (a) The initial Interest Period for the Borrowing shall be specified
in the Notice of Borrowing. Thereafter, the Borrower may elect Interest Periods
for such Borrowing, all as provided in this Section 2.5.
          (b) To make an election pursuant to this Section 2.5, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of the requested Interest Period substantially in
the form of Exhibit E attached hereto (a “Notice of Continuation”) prior to
11:00 a.m. three (3) Business Days prior to the last day of the Interest Period
then in effect. Each such Notice of Continuation shall be irrevocable and shall
specify (i) the Borrowing to which such Notice of Continuation applies; (ii) the
effective date of the election made pursuant to such Notice of Continuation,
which shall be a Business Day; and (iii) the Interest Period applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of “Interest Period”. If any such Notice of Continuation

26



--------------------------------------------------------------------------------



 



does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of three months.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Continuation, then the Borrower shall be deemed to have elected to continue such
Borrowing with an Interest Period of three months.
          (d) Upon receipt of any Notice of Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof.
     Section 2.6 Termination of Commitments. Unless previously terminated, all
Commitments shall terminate at 5:00 p.m. on the Closing Date.
     Section 2.7 [Reserved].
     Section 2.8 Repayment of Loans. The outstanding principal amount of all
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Maturity Date. The Borrower hereby unconditionally promises to
repay in full the unpaid principal amount of each Loan upon the Maturity Date.
     Section 2.9 Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable thereon and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the Maximum Commitment and Commitment of each
Lender, (ii) the amount of each Loan made hereunder by each Lender and the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.5, (iv) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (v) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein (or to such payee and its
registered assigns).

27



--------------------------------------------------------------------------------



 



     Section 2.10 Optional Prepayments.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than 11:00 a.m. New York time not less than
three (3) Business Days prior to any such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.12(c); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
          (b) Subject to prior notice in accordance with Section 2.10(a), the
Borrower may prepay the Loan at any time as follows:
               (i) at any time prior to the first anniversary of the Closing
Date, with a premium equal to 3% of the principal amount prepaid;
               (ii) at any time from the first anniversary of the Closing Date,
but prior to the second anniversary of the Closing Date, with a premium equal to
2% of the principal amount prepaid;
               (iii) at any time from the second anniversary of the Closing
Date, but prior to the third anniversary of the Closing Date, with a premium
equal to 1% of the principal amount prepaid; and
               (iv) at any time after the third anniversary of the Closing Date,
with no premium;
provided, that at any time and from time to time prior to twelve (12) months
following the Closing Date, the Borrower may use proceeds from asset sales or
equity issuances to prepay up to $25,000,000 in the aggregate of the principal
amount of the Loans, with no premium or penalty.
     Section 2.11 Mandatory Prepayments. Immediately upon receipt by the
Borrower or any of its Subsidiaries of proceeds in excess of $1,000,000 from any
property insurance policies or eminent domain, condemnation or similar
proceedings, the Borrower shall prepay the Obligations in an amount equal to all
such proceeds, net of commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Borrower in connection therewith (in each case, paid to non-Affiliates);
provided that such proceeds shall only be required to be applied to the extent
(if any) that such proceeds remain after any mandatory prepayments required by
the First Lien Credit Agreement

28



--------------------------------------------------------------------------------



 



shall have been made in accordance with the terms thereof, except, with the
prior written consent of the Administrative Agent, to the extent that such
proceeds from property insurance policies, eminent domain, condemnation or
similar proceeds are reinvested in the business of the Loan Parties within
180 days following receipt thereof.
     Section 2.12 Interest on Loans.
          (a) The Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan
plus the Applicable Margin.
          (b) Notwithstanding clause (a) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period.
          (c) The Borrower may, at its option, elect to pay interest on
Eurodollar Loans: (i) entirely in cash (“Cash Interest”) or (ii) a combination
of Cash Interest and PIK Interest, in which case 3% out of the 10% comprising
the Applicable Margin shall be paid in the form of PIK Interest with the
remaining interest to be paid as Cash Interest. In order to elect to pay PIK
Interest for an Interest Period, the Borrower shall provide the Administrative
Agent written notice of its election to pay PIK Interest with respect to an
Interest Period, at least 15 days prior to the first day of such Interest
Period, in substantially in the form of Exhibit D-2 (the “PIK Election”). If a
PIK Election is not made by the Borrower within the required time period with
respect to an Interest Period, the Borrower shall pay all interest owed for such
Interest Period in cash. The Administrative Agent shall provide written notice
of any PIK Election to all Lenders promptly upon receipt thereof. Interest shall
accrue on the unpaid principal balance of all Loans (inclusive of the PIK
Interest applied to the principal of such Loans) from and including the date
such Loans are made to but excluding the date of any repayment thereof. Interest
on all outstanding Eurodollar Loans shall be payable on the Interest Payment
Date. PIK Interest due on each Interest Payment Date, shall accrue and be added
to the principal amount of the Loan in arrears on such Interest Payment Date.
Interest on any Loan which is prepaid shall be payable on the date of such
prepayment (on the amount prepaid) thereof. All Default Interest shall be
payable on demand.
          (d) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.13 Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent including those fees set forth in
the Engagement Letter.
          (b) [Reserved].

29



--------------------------------------------------------------------------------



 



          (c) [Reserved].
          (d) The Borrower shall pay on the Closing Date to the Administrative
Agent and its Affiliates all fees in the Engagement Letter that are due and
payable on the Closing Date. The Borrower shall pay on the Closing Date to the
Administrative Agent for the account of the Lenders all upfront fees previously
agreed in writing.
     Section 2.14 Computation of Interest and Fees. All interest and all fees
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.
     Section 2.15 Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
               (ii) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, the Borrower and the Administrative Agent shall agree in good faith to
find a comparable rate for the Loans based upon the most recently available
LIBOR. Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Borrowing or Notice of Continuation has previously been given that it elects not
to borrow on such date, then such Borrowing shall be made as a Eurodollar
Borrowing with a one-month Interest Period.
     Section 2.16 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue outstanding Loans, shall be
suspended. In the case of the making of a Eurodollar Borrowing, such Lender’s
Loan shall be made as a loan at comparable rate for the Loans based upon the
most recently available LIBOR as part of the same Borrowing for the same
Interest Period. Notwithstanding the foregoing, the affected Lender shall, prior
to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such

30



--------------------------------------------------------------------------------



 



notice and if such designation would not otherwise be disadvantageous to such
Lender in the good faith exercise of its discretion.
     Section 2.17 Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or
               (ii) impose on any Lender or the eurodollar interbank market any
other condition affecting this Agreement or any Eurodollar Loans made by such
Lender;
and the result of either of the foregoing is to increase the cost to such Lender
of making, continuing or maintaining a Eurodollar Loan or to reduce the amount
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then the Borrower shall promptly pay, upon written notice
from and demand by such Lender on the Borrower (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender, for
such additional costs incurred or reduction suffered.
          (b) If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder to a level below that which such Lender or the Parent
Company of such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of the Parent Company
of such Lender with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or the
Parent Company of such Lender for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or the Parent Company of such Lender
specified in paragraph (a) or (b) of this Section 2.17 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within five (5) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.17 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender under this Section 2.17 for any increased costs
or reductions incurred more than six (6) months prior to the date that such
Lender notifies the Borrower of such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further, that if the
Change in Law

31



--------------------------------------------------------------------------------



 



giving rise to such increased costs or reductions is retroactive, then such
six-month period shall be extended to include the period of such retroactive
effect.
     Section 2.18 Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow, prepay,
or continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within five (5) Business Days
after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or the date on which the Borrower failed to borrow or continue
such Eurodollar Loan. A certificate as to any additional amount payable under
this Section 2.18 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.19 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.19) the Administrative Agent or any Lender (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender within five (5) Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.19) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender,

32



--------------------------------------------------------------------------------



 



or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).
          (f) If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in

33



--------------------------------------------------------------------------------



 



Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
     Section 2.20 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Sections 2.17, 2.18 or 2.19, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.17, 2.18 or 2.19 and 10.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders based
on their respective pro rata shares of such expenses; third, to interest and
fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; and fourth, to the payment
of principal of the Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans that would result in such Lender receiving payment
of a greater proportion of the aggregate amount of its Credit Exposure and
accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Credit Exposure, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Credit Exposure of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Credit
Exposure; provided, that (i) if any such participations are purchased and

34



--------------------------------------------------------------------------------



 



all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Credit Exposure to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
          (e) Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will be retained by the Administrative Agent in a segregated
non-interest bearing account until the Maturity Date at which time the funds in
such account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender under this Agreement,
third to the payment of any amounts then owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement, fourth so long as no Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and fifth to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
     Section 2.21 [Reserved].
     Section 2.22 [Reserved].

35



--------------------------------------------------------------------------------



 



     Section 2.23 Mitigation of Obligations. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
     Section 2.24 Replacement of Lenders. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.19, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS
     Section 3.1 Conditions To Effectiveness. The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 10.2).
          (a) The Administrative Agent and its Affiliates shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including without limitation reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent and its Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

36



--------------------------------------------------------------------------------



 



               (i) a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;
               (ii) executed copies of the First Lien Credit Agreement and each
other First Lien Loan Documents which shall be in form and substance reasonably
acceptable to the Administrative Agent and the Administrative Agent shall have
evidence that effectiveness under the First Lien Credit Agreement has occurred,
or is occurring contemporaneously with the funding hereunder;
               (iii) an executed counterpart of the First Lien Intercreditor
Agreement;
               (iv) executed counterparts of mortgage amendments or other
documents in form and substance satisfactory to the Administrative Agent
confirming of record that all Liens upon any the real property, improvements,
fixtures, as-extracted collateral and other similar property of the Borrower and
its Subsidiaries securing the Indebtedness arising pursuant to this Agreement
are subordinated to the Liens created under the Mortgages in connection with the
First Lien Credit Agreement in accordance with the First Lien Intercreditor
Agreement;
               (v) a certificate of the Secretary or Assistant Secretary of each
Loan Party in the form of Exhibit F, attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
               (vi) certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation;
               (vii) a favorable written opinion of (i) McAfee & Taft, counsel
to the Loan Parties, and (ii) local counsel in each of the following States:
Texas, Louisiana, Oklahoma, and New Mexico and any other jurisdictions requested
by the Administrative Agent, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
               (viii) a certificate in the form of Exhibit G, dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
the funding of the initial Loan, (x) no Default or Event of Default exists,
(y) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the

37



--------------------------------------------------------------------------------



 



financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
               (ix) a duly executed Notice of Borrowing;
               (x) duly executed counterparts from each party (in such number as
may be requested by the Administrative Agent) of the Collateral Documents,
including the Guaranty and Collateral Agreement and the other documents
described on Exhibit C. In connection with the execution and delivery of the
Collateral Documents, the Administrative Agent shall be reasonably satisfied
that the Collateral Documents create Appropriate Priority Liens (subject only to
Permitted Encumbrance identified in clauses (i) to (iv) and (vi) of the
definition thereof, but subject to the provisos at the end of such definition)
on at least 80% of the total value of the Oil and Gas Properties evaluated in
the Initial Reserve Report;
               (xi) title information as the Administrative Agent may reasonably
require setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report;
               (xii) copies of environmental reports and studies and such other
diligence materials as the Administrative Agent may reasonably request;
               (xiii) copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing, certified by a Responsible Officer as of the
Closing Date;
               (xiv) the Initial Reserve Report accompanied by a Transmittal
covering the matters described in Section 5.12;
               (xv) appropriate UCC search certificates reflecting no prior
Liens encumbering the Properties of the Borrower and its Subsidiaries for each
jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the Closing Date or Liens permitted by
Section 7.2;
               (xvi) evidence that the Borrower has entered into interest rate
Hedging Transactions with Approved Counterparties amounting to not less than
$50,000,000 of the principal amount of the Indebtedness outstanding under this
Agreement for the first three years of the tenor hereof;
               (xvii) evidence that the Borrower has entered into commodity
Hedging Transactions with Approved Counterparties the notional volumes for
which, as of the Closing Date, equal at least 50% of the reasonably anticipated
projected production from proved,

38



--------------------------------------------------------------------------------



 



developed, producing Oil and Gas Properties for each month during the 30-month
period immediately following the Closing Date;
               (xviii) copies of (A) the internally prepared quarterly financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending on December 31, 2009, (B) the audited consolidated
financial statements for the Borrower and its subsidiaries for the fiscal years
ended 2007, 2008 and 2009, (C) draft consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries, and (D) financial projections on a quarterly basis for fiscal year
December 31, 2011 and annually thereafter through 2015, certified by a
Responsible Officer as of the Closing Date that such projections were based on
assumptions believed by the Borrower in good faith to be reasonable;
               (xix) a duly completed and executed certificate of the type
described in Section 5.1(c) including calculations of the financial covenants
set forth in Article VI hereof as of Closing Date, calculated on a pro forma
basis reflecting the transactions on the Closing Date under the First Lien
Credit Agreement and hereunder;
               (xx) a certificate, dated the Closing Date and signed by the
chief financial officer of each Loan Party, confirming that each Loan Party is
Solvent before and after giving effect to the funding of the initial Borrower
and the consummation of the transactions contemplated to occur on the Closing
Date;
               (xxi) copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other Material Contracts to which any
Loan Party or any of its assets are bound, certified by a Responsible Officer as
of the Closing Date as true and correct;
               (xxii) certificates of insurance issued on behalf of insurers of
the Borrower and all Guarantors, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and all
Guarantors, naming the Administrative Agent and the Lenders as additional
insureds and naming the First Lien Administrative Agent as loss payee with
respect to property insurance proceeds in excess of $50,000, subject to the
rights of the lenders under the First Lien Credit Agreement as set forth in the
First Lien Intercreditor Agreement, certified by a Responsible Officer as of the
Closing Date that the Loan Parties are in compliance with the insurance
requirements set forth in Section 5.10; and
               (xxiii) such other documents, certificates, information or legal
opinions as the Administrative Agent or the Required Lenders may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent or Required Lenders.
          (c) The Administrative Agent shall be reasonably satisfied with title
and environmental condition of the Oil and Gas Properties of the Borrower and
its Subsidiaries.
          Without limiting the generality of the provisions of Section 3.1, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has

39



--------------------------------------------------------------------------------



 



signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 2:00 p.m., New York time, on March 25,
2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
     Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan
on the Closing Date is subject to the satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by an
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects, on and as of the date
of such Borrowing, before and after giving effect thereto), except to the extent
such representations and warranties expressly relate to an earlier date);
          (c) since December 31, 2009, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
          (d) the Borrower shall have delivered the required Notice of
Borrowing; and
          (e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
     Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
     Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and

40



--------------------------------------------------------------------------------



 



authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.
     Section 4.2 Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
     Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.
     Section 4.4 Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2009 and the related consolidated statements of operations,
shareholders’ equity (deficit) and cash flows for the Fiscal Year then ended
prepared by the Borrower and audited by UHY LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2010, and the related unaudited consolidated statements of
operations and cash flows for the Fiscal Quarter and year-to-date period then
ending, certified by a Responsible Officer. Such financial statements fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2009, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.
     Section 4.5 Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable

41



--------------------------------------------------------------------------------



 



possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, which failure is unremedied
in whole or in part, (ii) has become subject to any Environmental Liability
which remains unremedied in whole or in part, (iii) has received notice of any
claim with respect to any Environmental Liability which remains unremedied in
whole or in part or (iv) knows of any basis for any Environmental Liability
which could reasonably be expected to have a Material Adverse Effect.
          (c) None of the properties of the Borrower or any Subsidiary contain
or have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.
          (d) There has been no Release or, to the Borrower’s Knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Borrower’s
or any Subsidiary’s properties which could reasonably be expected to have a
Material Adverse Effect, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such properties and, to the knowledge of the Borrower,
none of such properties are adversely affected by any Release or threatened
Release of Hazardous Material originating or emanating from any other real
property which could reasonably be expected to have a Material Adverse Effect.
          (e) Neither the Borrower nor any Subsidiary has received any written
notice asserting an alleged material liability or obligation under any
applicable Environmental Laws with respect to the unremedied or unfinished
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, at, under, or Released or threatened to be Released from any real
properties offsite the Borrower’s or any Subsidiary’s properties and, to the
Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice.
          (f) There has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Borrower’s or the Subsidiaries; properties that could
reasonably be expected to form the basis for a claim for damages or compensation
in excess of $1,000,000.
          (g) The Borrower and the Subsidiaries have provided to the
Administrative Agent complete and correct copies of all environmental site
assessment reports, investigations, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in any of the

42



--------------------------------------------------------------------------------



 



Borrower’s or the Subsidiaries; possession or control and relating to their
respective properties or operations thereon for the three-year period commencing
January 1, 2008.
     Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 4.7 Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
     Section 4.8 Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.
     Section 4.9 Margin Regulations. None of the proceeds of any of the Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U or
for any purpose that violates the provisions of the Regulation T, U or X.
Neither the Borrower nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”
     Section 4.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

43



--------------------------------------------------------------------------------



 



     Section 4.11 Properties; Titles, Etc.
          (a) Each of the Borrower and the Subsidiaries has good and Defensible
Title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title or valid leasehold interests to all its personal
properties, in each case, free and clear of all Liens except Liens permitted
under Section 7.2. After giving full effect to the Permitted Encumbrances, the
Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such property in an amount in excess of the working interest of each
property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such property.
          (b) All material leases and agreements necessary for the conduct of
the business of the Borrower and the Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.
          (c) The rights and properties presently owned, leased or licensed by
the Borrower and the Subsidiaries including, without limitation, all easements
and rights of way, include all rights and properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.
          (d) All of the properties of the Borrower and the Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
          (e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 4.12 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and properties unitized therewith) of the Borrower and
its Subsidiaries have been maintained,

44



--------------------------------------------------------------------------------



 



operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
properties unitized therewith) of the Borrower or any Subsidiary is deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on properties unitized therewith, such unitized properties) of the
Borrower or such Subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with the
Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 4.12 could not reasonably be
expected to have a Material Adverse Effect).
     Section 4.13 Gas Imbalances, Prepayments. Except as set forth on
Schedule 4.13 or on the most recent certificate delivered pursuant to
Section 5.14, on a net basis there are no gas imbalances, take or pay or other
prepayments which would require the Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor exceeding
one-half bcf of gas (on an mcf equivalent basis) in the aggregate.
     Section 4.14 Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 4.14, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject property’s deliver capacity), no material agreements exist which are
not cancelable on 60 days notice or less without penalty or detriment for the
sale of the Borrower’s or its Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
(6) months from the date hereof.
     Section 4.15 Hedging Agreements. Schedule 4.15, as of December 31, 2010,
and each report required to be delivered by the Borrower pursuant to
Section 4.4, as of the date thereof, sets forth, a true and complete list of all
open Hedging Transactions of the Borrower and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the Net Mark-to-Market Exposure of the parties
thereto, all

45



--------------------------------------------------------------------------------



 



credit support agreements relating thereto (including any margin required or
supplies) and the counterparty to each such agreement. Upon request, the
Borrower shall provide the Administrative Agent the then current position, as
determined by the respective counterparties to such Hedging Transactions, of the
Borrower and its Subsidiaries with respect to each Hedging Transaction.
     Section 4.16 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     Section 4.17 Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     Section 4.18 Subsidiaries. Schedule 4.18 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
     Section 4.19 Solvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, each Loan
Party is Solvent.
     Section 4.20 OFAC. No Loan Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or

46



--------------------------------------------------------------------------------



 



prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     Section 4.21 Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     Section 4.22 Use of Proceeds. The proceeds of the Loans shall be used to
refinance a portion of the Indebtedness under the Borrower’s Existing Credit
Agreement, provide working capital and pay fees and expenses in connection with
this Agreement.
     Section 4.23 Insurance. The Borrower has and has caused each Guarantor to
have all insurance policies required by Section 5.10 of this Agreement.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (for distribution to the Lenders):
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of operations, stockholders’ equity
(deficit) and cash flows (together with all footnotes thereto) of the Borrower
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by UHY LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated

47



--------------------------------------------------------------------------------



 



statements of operations and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of Borrower’s previous Fiscal Year, in each case
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be and (iv) stating whether any change
in GAAP or the application thereof has occurred since December 31, 2009, and if
any change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
          (e) as soon as available and in any event within 30 days after the end
of the calendar year, a pro forma budget for the succeeding Fiscal Year,
together with an income statement, EBITDA projection and analysis of financial
covenant compliance, all on a pro forma basis;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (g) within 60 days after the end of each fiscal quarter, a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month;
          (h) concurrently with the delivery of the Financial Statements
referred to in clauses (a) and (b) above, a certificate of Financial Officer, in
form and substance satisfactory to

48



--------------------------------------------------------------------------------



 



the Administrative Agent, setting forth as of a recent date, a true and complete
list of all open Hedging Transactions of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the Net Mark-to-Market Exposure
therefore, any new credit support agreements relating thereto not listed on
Schedule 4.15, any margin required or supplied under any credit support
document, and the counterparty to each such agreement;
          (i) at least 5 days prior written notice (or such shorter time as may
be approved by the Administrative Agent) of any amendment, waiver or other
modification to any First Lien Loan Document and, concurrently with the
execution and delivery thereof, a fully executed counterparty of any such
document;
          (j) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and
          (k) a copy of any notice of default received under any First Lien Loan
Document and a copy of any notice of default received from a Hedge Provider or a
Bank Product Provider (as each is defined in the First Lien Intercreditor
Agreement).
          So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrower may satisfy its obligation to deliver the financial statements
referred to in clauses (a) and (b) above, and the information referred to in
clause (f) above, by delivering such financial statements and information by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.
     Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;

49



--------------------------------------------------------------------------------



 



          (e) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness
(including Indebtedness under the First Lien Credit Agreement) of the Borrower
or any of its Subsidiaries;
          (f) in the event the Borrower or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any Oil or Gas Properties included in
the most recently delivered Reserve Report or any Capital Stock in any
Subsidiary in accordance with Section 7.7, prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent;
          (g) in the event (i) the Borrower or any Subsidiary terminates,
amends, unwinds or modifies any Master Agreement (or enters into any off-setting
position in respect thereof) in accordance with Section 7.12, prompt (and in no
event later than one (1) Business Day after the occurrence thereof) written
notice of such transaction, the details of such proposed transaction, the
closing date of such transaction and any other details thereof requested by the
Administrative Agent, or (ii) the Borrower or any Subsidiary intends to
terminate, amend, unwind or modify any Hedging Agreement (or enter into any
off-setting position in respect thereof) in a manner inconsistent with its prior
hedging practices, prior written notice of such transaction, the details of such
proposed transaction, the anticipated closing date of such transaction and any
other details thereof requested by the Administrative Agent; and
          (h) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
     Section 5.4 Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:
          (a) operate its Oil and Gas Properties and other material properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the

50



--------------------------------------------------------------------------------



 



production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect;
          (b) keep and maintain all property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities;
          (c) promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;
          (d) promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material properties; and
          (e) to the extent the Borrower is not the operator of any property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 5.4.
     Section 5.5 Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.6 Environmental Matters.
          (a) The Borrower shall at its sole expense: (i) not Release or
threaten to Release, and shall cause each Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ properties or any other property offsite the
property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (ii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iii) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in

51



--------------------------------------------------------------------------------



 



connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (iv) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for material damages or compensation; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 5.6(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.
          (b) The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Borrower
or its Subsidiaries or their properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $1,000,000, not fully covered by insurance, subject
to normal deductibles.
          (c) The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and no more than once per year in the absence of any
Event of Default (or as otherwise required to be obtained by the Administrative
Agent by any Governmental Authority), in connection with any future acquisitions
of Oil and Gas Properties or other Properties.
     Section 5.7 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate measures, (b) the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     Section 5.8 Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
     Section 5.9 Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its

52



--------------------------------------------------------------------------------



 



independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or any Lender may reasonably request after
reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.
     Section 5.10 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and at all times shall name
Administrative Agent and the Lenders as additional insureds on all liability
policies of the Borrower and its Subsidiaries (other than workers compensation
policies) and at all times shall name either the Administrative Agent, or if the
First Lien Intercreditor Agreement is effective, the First Lien Administrative
Agent as loss payee on all property and liability policies of the Borrower and
its Subsidiaries, in each case subject to the rights of the lenders under the
First Lien Credit Agreement as set forth in the First Lien Intercreditor
Agreement with respect to property insurance proceeds in excess of $50,000.
     Section 5.11 Use of Proceeds. The Borrower will use the proceeds of all
Loans to refinance a portion of the Indebtedness under the Borrower’s Existing
Credit Agreement, provide working capital and pay fees and expenses in
connection with this Agreement. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.
     Section 5.12 Reserve Reports.
          (a) On or before February 28th and August 31st of each year,
commencing August 31, 2011 the Borrower shall furnish to the Administrative
Agent a Reserve Report evaluating the Oil and Gas Properties of the Borrower and
its Subsidiaries as of the immediately preceding January 1st and July 1st. The
Reserve Report as of January 1st of each year shall be prepared by one or more
Approved Petroleum Engineers, and the July 1st Reserve Report of each year shall
be prepared by or under the supervision of the chief engineer of the Borrower
who shall certify such Reserve Report to be based on the best information
reasonably available to the Borrower and to have been prepared in accordance
with the procedures used in the immediately preceding January 1st Reserve
Report.
          (b) In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent a “roll-forward” Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
(i) such Reserve Report to have been prepared based on the best information
reasonably available to Borrower, (ii) with respect to Oil and Gas Properties
included in the immediately preceding January 1st Reserve Report that have not
been sold or otherwise disposed of, such Reserve Report “rolls-forward” the
projected production from such properties in the manner set out in the
immediately preceding January 1st Reserve Report, and (iii) such Reserve Report
sets out the NYMEX Value of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties as of the date of such report. For any Interim Redetermination
requested by the First Lien Administrative Agent or the Borrower pursuant to

53



--------------------------------------------------------------------------------



 



Section 2.7(b) of the First Lien Credit Agreement, the Borrower shall provide to
the Administrative Agent a copy of such Reserve Report at the same time that it
is provided to the First Lien Administrative Agent.
          (c) Each delivery of a Reserve Report by the Borrower to the
Administrative Agent shall constitute a representation and warranty by the
Borrower to the Administrative Agent and each Lender that: (i) the Reserve
Report is based on the best information reasonably available to the Borrower and
any other information delivered in connection therewith is true and correct,
(ii) the Borrower and its Subsidiaries have good and Defensible Title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted under Section 7.2, (iii) except as set
forth in the letter transmitting such Reserve Report to the Administrative Agent
(the “Transmittal”), on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 4.13 with respect
to its Oil and Gas Properties evaluated in such Reserve Report which would
require the Borrower or any Subsidiary to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) except as set forth in the
Transmittal, none of the Borrower’s or any Subsidiaries’ Oil and Gas Properties
included in the immediately preceding Reserve Report have been sold since the
date of the last Redetermination Date, and that attached to the Transmittal is a
list all of such Oil and Gas Properties sold and in such detail as reasonably
required by the Administrative Agent, (v) attached to the Transmittal is a list
of all marketing agreements entered into subsequent to the later of the date
hereof or the date of the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have listed on Schedule 4.14 had such
agreement been in effect on the date hereof, (vi) except as set forth in the
Transmittal, all of the Oil and Gas Properties evaluated by such Reserve Report
are Mortgaged Properties, (vii) attached to the Transmittal is a calculation of
the percentage of the total NYMEX Value of the Oil and Gas Properties that the
value of the Mortgaged Properties represent in compliance with Section 5.14,
(viii) attached to the Transmittal is a calculation of the percentage of
Projected Production for each subsequent fiscal quarter hedged pursuant to
Hedging Transactions and (ix) attached to the Transmittal is a listing of any
Hedging Transactions (if any) that the Borrower expects to terminate or unwind
in order to comply with the requirements of Section 7.12.
          (d) In addition to the foregoing, the Borrower shall deliver to the
Administrative Agent and each Lender a Reserve Report when and as delivered all
other times under the First Lien Credit Agreement.
     Section 5.13 Title Information.
          (a) On or before the delivery to the Administrative Agent of each
Reserve Report required by Section 5.12, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.

54



--------------------------------------------------------------------------------



 



          (b) If the Borrower has provided title information for additional
properties under Section 5.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 7.2 raised by such information, (ii) substitute acceptable
Oil and Gas Properties with no title defects or exceptions except for Permitted
Encumbrances (other than Permitted Encumbrances described in clauses (v),
(vii) and (viii) of such definition) having an equivalent value or (iii) deliver
title information in form and substance acceptable to the Administrative Agent
so that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the value of the Oil and Gas Properties evaluated
by such Reserve Report.
          (c) If the Borrower is unable to cure any title defect requested by
the Administrative Agent to be cured within the 60-day period or the Borrower
does not comply with the requirements to provide acceptable title information
covering 80% of the value of the Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent. To the extent that
the Administrative Agent or the Required Lenders are not satisfied with title to
any Oil and Gas Property after the 60-day period has elapsed, such unacceptable
Oil and Gas Property shall not count towards the 80% requirement.
     Section 5.14 Additional Collateral; Additional Guarantors.
          (a) In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 5.12) to ascertain whether the Mortgaged
Properties represent at least 80% of the total value of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report after giving
effect to exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant, within thirty (30) days of delivery of the Transmittal
required under Section 5.12(c), to the Administrative Agent as security for the
Indebtedness an Appropriate Priority Lien interest (provided that Permitted
Encumbrances of the type described in clauses (i) to (iv) and (vi) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Collateral Documents such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 5.14(b).

55



--------------------------------------------------------------------------------



 



          (b) If any Subsidiary is acquired or formed after the Closing Date,
the Borrower will promptly notify the Administrative Agent thereof and within
ten (10) Business Days after any such Subsidiary is acquired or formed, will
cause such Subsidiary to become a Subsidiary Loan Party. A Subsidiary shall
become an additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Collateral Agreement in
form and substance reasonably satisfactory to the Administrative Agent
accompanied by (i) all other Loan Documents related thereto, (ii) certified
copies of certificates or articles of incorporation or organization, by-laws,
membership operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and
opinions of counsel comparable to those delivered pursuant to Section 3.1(b),
and (iii) such other documents as the Administrative Agent may reasonably
request. No Subsidiary that becomes a Subsidiary Loan Party shall thereafter
cease to be a Subsidiary Loan Party or be entitled to be released or discharged
from its obligations under the Guaranty and Collateral Agreement.
          (c) In the event that the Borrower or any Subsidiary becomes the owner
of a Foreign Subsidiary which has total assets in excess of $500,000 then the
Borrower shall promptly, or shall cause such Subsidiary to promptly, guarantee
the Indebtedness pursuant to the Guaranty Agreement. In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (i) execute and
deliver a supplement to the Guaranty Agreement, (ii) pledge 65% of all the
Capital Stock of such Foreign Subsidiary (including, without limitation,
delivery of original stock certificates evidencing such Capital Stock of such
Foreign Subsidiary, together with appropriate stock powers for each certificate
duly executed in blank by the registered owner thereof) and (iii) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.
     Section 5.15 Hedging Agreements.
          (a) The Borrower shall maintain the hedge position established by the
Hedging Transactions required under Section 3.1(b)(xvi) during the period
specified therein.
          (b) Within thirty (30) days following the date of any Transmittal or
other notice to the Administrative Agent indicating that the volumes of
Projected Production for any quarter subject to Hedging Transactions are not in
compliance with the thresholds set forth in Section 7.12, the Borrower shall
terminate, create off-setting positions, or otherwise unwind existing Hedge
Agreements in accordance with Section 7.12 such that the volumes of crude oil or
natural gas subject to Hedging Transactions comply with the thresholds set forth
in Section 7.12 for each succeeding fiscal quarter.
     Section 5.16 Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating

56



--------------------------------------------------------------------------------



 



agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
     Section 5.17 Further Assurances. Borrower will, and will cause each other
Loan Party to, execute and deliver or cause to be executed and delivered such
other and further instruments or documents and take such further action as in
the judgment of Administrative Agent may be required to carry out the provisions
and purposes of the Loan Documents, including to create, preserve, protect and
perfect the Liens of the Administrative Agent for the ratable benefit of the
Lenders and other holders of Obligations.
     Section 5.18 Concurrent Delivery of Notices. In addition to the foregoing,
the Borrower shall deliver to the Administrative Agent and each Lender a copy of
all notices (other than Notices of Borrowing and Notices of Continuation),
certificates, reports, financial statements, compliance certificates and
acknowledgements of Hedging Transactions when and as delivered under the First
Lien Credit Agreement.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1 Leverage Ratio. The Borrower will maintain at all times a
Leverage Ratio of not greater than:

      Fiscal Quarter   Leverage Ratio
On or prior to September 30, 2011
  5.00:1.0
After September 30, 2011 and on or prior to September 30, 2012
  4.50:1.0
After September 30, 2012 and on or prior to September 30, 2013
  4.25:1.0
After September 30, 2013 and on or prior to September 30, 2014
  4.00:1.0
After September 30, 2014
  3.75:1.0

     Section 6.2 Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2011, an Interest Coverage Ratio of not less than:

57



--------------------------------------------------------------------------------



 



      Fiscal Quarter   Interest Coverage Ratio
Each Fiscal Quarter ending on or prior to September 30, 2011
  2.25:1.0
Each Fiscal Quarter ending after September 30, 2011
  2.50:1.0

     Section 6.3 Asset Coverage Ratio. The Borrower will maintain at all times
an Asset Coverage Ratio of not less than 1.5 to 1.0.
     Section 6.4 Minimum Current Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2011, a Minimum Current Ratio of not less than 1.0 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1 Indebtedness and Preferred Equity. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;
          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;
          (e) Indebtedness under the First Lien Credit Agreement and First Lien
Notes in an aggregate principal amount not to exceed $250,000,000;

58



--------------------------------------------------------------------------------



 



          (f) Letters of credit, each with a stated amount not to exceed
$100,000, issued on behalf of the Borrower or a Subsidiary thereof for routine
operational purposes, in an aggregate amount not to exceed $500,000;
          (g) Indebtedness for payroll withholding obligations associated with
vested stock-based compensation awards under the Borrower’s LTIP that will be
settled in shares of Capital Stock of the Borrower;
          (h) Hedging Obligations permitted by Section 7.12; and
          (i) (i) other unsecured Indebtedness of the Borrower or its
Subsidiaries and (ii) Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including purchase money financing for vehicles and equipment and
Capital Lease Obligations, at any time outstanding, in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding.
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Maturity Date.
     Section 7.2 Negative Pledge. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any
of its assets or property now owned or hereafter acquired or, except:
          (a) Liens securing the Obligations;
          (b) Permitted Encumbrances;
          (c) Liens on Collateral securing the First Lien Obligations (as
defined in the First Lien Intercreditor Agreement); provided that such Liens
shall at all times be subject to the terms of the First Lien Intercreditor
Agreement;
          (d) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (e) purchase money Liens upon or in any fixed or capital assets
(including vehicles and equipment) to secure the purchase price or the cost of
construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing any Capital Lease Obligations); provided, that (i) such Lien secures
Indebtedness permitted by Section 7.1(i)(ii), (ii) such Lien attaches to such
asset concurrently or within 90 days after the acquisition, improvement or
completion of the construction thereof; (iii) such Lien

59



--------------------------------------------------------------------------------



 



does not extend to any other asset; and (iv) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets;
          (f) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;
          (g) Liens on cash, in an aggregate amount not to exceed $500,000,
posted as collateral to secure letters of credit in accordance with
Section 7.1(f);
          (h) Contractual rights of set-off allowing Shell Energy North America
(US), L.P., or any Affiliate to set off amounts owed to the Borrower and its
Subsidiaries for the purchase of Hydrocarbons against amounts owed by the
Borrower and its Subsidiaries to Shell Energy North America (US), L.P. or any
Affiliate pursuant to any Hedging Transaction in respect of commodities;
provided that, such set-off rights shall not extend beyond the date that is
ninety (90) days after the Closing Date (or such later date as reasonably
acceptable to the First Lien Administrative Agent); and
          (i) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b), (d) or (e) of this Section 7.2; provided, that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby.
     Section 7.3 Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

60



--------------------------------------------------------------------------------



 



          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
     Section 7.4 Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) hereof;
          (d) Investments made by the Borrower in or to any Subsidiary,
Investments by any Subsidiary in or to the Borrower or in or to another
Subsidiary and, subject to Section 5.14, Investments constituting the creation
or formation and capitalization of a new Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $1,000,000 at any time outstanding;
          (e) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $500,000 at any time;
          (f) Investments in direct ownership interests in additional Oil and
Gas Properties and other assets and properties directly relating to the
ownership and operation of Oil and Gas Properties (including drilling and
completion rigs, servicing equipment, gas gathering systems, transportation
pipelines and processing plants) which are usual and customary in the oil and
gas exploration and production business located within the geographic boundaries
of the United States of America;
          (g) Hedging Transactions permitted by Section 7.12; and
          (h) other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.

61



--------------------------------------------------------------------------------



 



     Section 7.5 Restricted Payments, etc. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree pto pay or make, directly
or indirectly, any Restricted Payment, except for (a) dividends payable by the
Borrower solely in shares of any class of its common stock, (b) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries, and (c) the
acquisition of shares of the Borrower’s Capital Stock in connection with the net
settlement in shares for payroll withholding obligations on vested stock-based
awards under Borrower’s LTIP.
     Section 7.6 Amendment of First Lien Credit Agreement. Without the prior
written consent of the Administrative Agent, the Borrower will not, and will not
permit any Subsidiary to, except as permitted by the First Lien Intercreditor
Agreement, amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
First Lien Loan Document.
     Section 7.7 Sale of Assets. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any property
except for (a) the sale of Hydrocarbons and inventory in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts, provided that for any such acreage that is Mortgaged Property
with a fair market value in excess of $10,000,000, such farmout or assignment
shall subject to the prior written approval of the Administrative Agent in its
reasonable discretion; (c) the sale or transfer of equipment that is no longer
necessary for the business of the Borrower or such Subsidiary or is replaced by
equipment of at least comparable value and use; (d) the sale, transfer or other
disposition of Capital Stock in Subsidiaries to the Borrower or another
Subsidiary; (e) provided that no Event of Default has occurred and is
continuing, the sale or licensing of seismic data; (f) provided that no Event of
Default has occurred and is continuing, the disposition of uneconomic wells and
leases by auction, for salvage or assumption of plugging liabilities; (g) the
release of expired leases and (h) provided that no Event of Default has occurred
and is continuing, the sale or other disposition (including casualty events) of
any Oil and Gas Property or any interest therein or any Subsidiary owning Oil
and Gas Properties; provided that, with respect to the sale or other disposition
of Oil and Gas Properties (or interests therein) or any Subsidiary owning Oil
and Gas Properties pursuant to this clause (h), (i) 100% of the consideration
received in respect of such sale or other disposition shall be cash, (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Properties,
interest therein or Subsidiary subject of such sale or other disposition, taken
as a whole on a per transaction basis, as reasonably determined by a Responsible
Officer of the Borrower (or, with respect to any Oil and Gas Properties valued
in excess of $750,000 of the NYMEX Value set forth the most recently delivered
Reserve Report for such sale or other disposition, such consideration shall be
equal to or greater than the Disposition Value) and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect, (iii) if such sale or other
disposition of any Oil and Gas Property (including farmouts under clause
(b) above) or Subsidiary owning Oil and Gas Properties between the Closing Date
and March 30, 2012 or during any twelve-month period commencing on March 31st of
any year thereafter has a NYMEX Value set forth the most recently delivered
Reserve Report in excess of $10,000,000, individually or in the aggregate, then
written consent of the Administrative Agent shall be required prior to such sale
or disposition, and (iv) if any such sale or other disposition is

62



--------------------------------------------------------------------------------



 



of a Subsidiary owning Oil and Gas Properties, such sale or other disposition
shall include all the Capital Stock of such Subsidiary.
     Section 7.8 Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its property to be in violation
of, or do anything or permit anything to be done which will subject any such
property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any pertaining to such property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.
     Section 7.9 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates and (c) any Restricted Payment permitted by
Section 7.5.
     Section 7.10 Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.
     Section 7.11 Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

63



--------------------------------------------------------------------------------



 



     Section 7.12 Hedging Transactions.
          (a) The Borrower will not, and will not permit any Subsidiary to,
enter into any Hedging Transactions with any Person other than:
               (i) Hedging Transactions in respect of commodities (A) with an
Approved Counterparty and (B) the notional volumes for which (when aggregated
with other commodity Hedging Transactions then in effect other than basis
differential swaps on volumes already hedged pursuant to other Hedging
Transactions) are, as of any date, but tested in connection with each
Redetermination of the Borrowing Base, within the required thresholds of
Projected Production set forth below for each fiscal quarter during the relevant
measurement period following such date for crude oil, natural gas and natural
gas liquids on a barrel of oil equivalent basis, and for each of (1) crude oil
and natural gas liquids and (2) natural gas, calculated separately; provided,
however, that volumes of crude oil, natural gas and natural gas liquids hedged
by means of a put or a price “floor” for which there exists no Net
Mark-to-Market Exposure to the Borrower or any Subsidiary (I) shall be counted
in determining compliance with the minimum percentage hedging requirement set
forth below, (II) shall not be counted in determining compliance with the
maximum percentage hedging requirement set forth below and (III) shall in no
event cause the total volumes of crude oil, natural gas and natural gas liquids
hedged to exceed 100% of Projected Production for crude oil, natural gas and
natural gas liquids on a barrel of oil equivalent basis or either of (x) crude
oil and natural gas liquids or (y) natural gas, calculated separately, for any
quarter:

                                              Maximum                    
Percentage Hedged                     (% of Projected                    
Production for each     Minimum   Maximum   of (i) crude oil and     Percentage
  Percentage   natural gas liquids     Hedged (% of   Hedged (% of   and (ii)
natural     Projected   Projected   gas,     Production on a   Production on a  
calculated Measurement Period (relative to measurement date)   boe basis)   boe
basis)   separately)
Quarters 1-4
    60 %     85 %     85 %
Quarters 5-10
    50 %     85 %     85 %
Quarters 11-20
    0 %     85 %     75 %
Thereafter
    0 %     0 %     0 %

; provided, however, that (1) non-compliance with the thresholds set forth above
shall not constitute an Event of Default hereunder so long as such
non-compliance is cured in accordance with Sections 5.15(b) and 7.12(b) within
thirty (30) days following the date of any Transmittal or other notice to the
Administrative Agent indicating that the volumes of Projected Production hedged
do not comply with such thresholds and (2) the provisions of this subclause
(B) shall not be applicable during any period when Borrower’s Leverage Ratio is
equal to or less than 1.50:1.0,

64



--------------------------------------------------------------------------------



 



; provided, further, however, that, notwithstanding the foregoing percentage
limitations (but intended to fit within the maximum percentage limitation), the
Borrower shall enter into (and shall thereafter maintain) additional Hedging
Transactions covering the following volumes of Projected Production of crude oil
and natural gas liquids for each fiscal quarter during the relevant measurement
period (to be consistent with the estimates contained in the Initial Reserve
Report) with one-half of such additional Hedging Transactions to be entered into
within 2 Business Days following the Closing Date and the remaining one-half of
such additional Hedging Transactions to be entered into within 5 Business Days
following the Closing Date:

                              Minimum Price per Measurement Period   Hedging
Requirement   Barrel
July 1, 2012 — December 31, 2012
  145,000 barrels   $ 95.00  
January 1, 2013 — December 31, 2013
  600,000 barrels   $ 95.00  
January 1, 2014 — June 30, 2014
  275,000 barrels   $ 95.00  

and
               (ii) Hedging Transactions in respect of interest rates with
Approved Counterparties: (A) effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Hedging
Transactions of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed the greater of
(1) the notional amount of Indebtedness under this Agreement required to be
hedged pursuant to Section 5.15(a) or (2) 50% of the then outstanding principal
amount of the Borrower’s Indebtedness for borrowed money which bears interest at
a fixed rate, and (B) effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Hedging
Transactions of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 50% of the then
outstanding principal amount of the Borrower’s Indebtedness for borrowed money
which bears interest at a floating rate.
Except with the prior written consent of the Administrative Agent, in no event
shall any Hedging Transaction permitted under this Section 7.12(a) contain any
requirement, agreement or covenant for the Borrower or any Subsidiary to post
collateral or margin to secure their obligations under such Hedging Transaction
or to cover market exposures, other than pursuant to the Collateral Documents.
          (b) In the event the Borrower or any Subsidiary assigns, terminates,
amends, unwinds or modifies any Hedging Transactions in respect of commodities
(or enters into any off-

65



--------------------------------------------------------------------------------



 



setting position in respect thereof), the effect of such action (when taken
together with any other Hedging Transactions executed contemporaneously with the
taking of such action) would have the effect of canceling its positions under
such Hedging Transactions, the Borrower will give to the Administrative Agent
prompt (and in no event later than one (1) Business Day after the occurrence
thereof) written notice of such transaction, the details of such transaction,
the date of such transaction and any other details thereof requested by the
Administrative Agent. In the event such Hedging Transaction was evaluated in
connection with the most recent Redetermination of the Borrowing Base and the
value thereof, when taken together with all other Hedging Transactions,
assigned, amended, modified, terminated, unwound or off-set since the date of
such Redetermination, exceeds 5% of the Borrowing Base then in effect (as
determined by the Administrative Agent) individually or in the aggregate,
(i) the Borrower shall maintain the net proceeds received from such transaction
in either an account maintained with the Administrative Agent or a controlled
account maintained with another financial institution that is subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent until the Borrowing Base has been adjusted pursuant to
clause (ii) below and any required prepayment resulting from such adjustment has
been made and (ii) the Borrowing Base shall be reduced, effective as of the
consummation of such transaction, by an amount equal to the net reduction in
Borrowing Base value attributable to such transaction (as determined by the
Administrative Agent).
     Section 7.13 Gas Imbalances, Take-or-Pay or other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary that would require the Borrower or such
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payments therefor to exceed one half bcf of gas (on an
mcf equivalent basis) in the aggregate.
     Section 7.14 Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to (a) amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or the Borrower under its
certificate of incorporation, bylaws or other organizational documents,
(b) enter into any Material Contract that is materially disadvantageous or
adverse to the rights of the Administrative Agent or any Lender or (c) amend or
modify any Material Contract or waive any of its rights thereunder, in each
case, in a manner materially disadvantageous to or adverse to the interests of
the Administrative Agent or any Lender.
     Section 7.15 Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.
     Section 7.16 Lease Obligations. The Borrower will not, and will not permit
any Subsidiary to, create or suffer to exist any obligations for the payment
under operating leases or agreements to lease (but excluding any obligations
under leases required to be classified as capital leases under GAAP having a
term of five years or more) which would cause the present value of the direct or
contingent liabilities of the Borrower and its Subsidiaries under such leases

66



--------------------------------------------------------------------------------



 



or agreements to lease, on a consolidated basis, to exceed $2,000,000 in the
aggregate in any Fiscal Year.
     Section 7.17 Government Regulation. Neither the Borrower nor any of its
Subsidiaries shall (a) be or become subject at any time to any law, regulation,
or list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by Lenders or the Administrative Agent
at any time to enable Lenders or the Administrative Agent to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.
     Section 7.18 Liens Securing First Lien Credit Agreement and First Lien
Notes. The Borrower will not, and will not permit any Subsidiary to, grant a
Lien on any property or asset to secure the First Lien Credit Agreement, First
Lien Notes or any other Indebtedness arising under any First Lien Loan Document
without (a) giving fifteen (15) days’ prior written notice to the Administrative
Agent thereof and (b) concurrently granting to the Administrative Agent to
secure the Obligations an Appropriate Priority Lien on the same property or
asset pursuant to Collateral Documents in form and substance satisfactory to the
Administrative Agent. In connection therewith, the Borrower shall, or shall
cause each Subsidiary to, execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or shall
fail to make when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respects (other than those
representations and

67



--------------------------------------------------------------------------------



 



warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) when made or deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2 or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
          (f) (i) the occurrence of an event of default under the First Lien
Credit Agreement resulting from the failure to make any payment when due under
any First Lien Loan Document, or (ii) the occurrence of any event of default
under the First Lien Credit Agreement (other than an event of default of the
type described in the foregoing clause (i)) and the Obligations as defined in
the First Lien Credit Agreement shall have been accelerated, or (iii) the First
Lien Intercreditor Agreement shall cease to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any lender
(as defined in the First Lien Intercreditor Agreement) party thereto; or
          (g) other than as contemplated by clause (f) of this Section 8.1, the
Borrower or any Subsidiary (whether as primary obligor or as guarantor or other
surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          (h) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any

68



--------------------------------------------------------------------------------



 



such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $500,000; or
          (l) any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate (to the extent not covered by either (i) independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding or (ii) contractual indemnity from a
creditworthy third party (as reasonably determined by the Board of Directors of
the Borrower) as to which such indemnifying party does not dispute its
indemnification obligation and is not subject to an insolvency proceeding) shall
be rendered against the Borrower or any Subsidiary, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) any provision of any Guaranty and Collateral Agreement or any
other Loan Document shall for any reason cease to be valid and binding on, or
enforceable against, any Subsidiary Loan Party, or any Subsidiary Loan Party
shall so state in writing, or any Subsidiary Loan Party shall seek to terminate
the Guaranty and Collateral Agreement or any other Loan Document to which it is
a party;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders

69



--------------------------------------------------------------------------------



 



shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, whereupon the
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and that, if an Event of Default specified in
either clause (g) or (h) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
     Section 8.2 Application of Proceeds from Collateral. All proceeds realized
from the liquidation or other disposition of Collateral or otherwise received
after the Maturity Date, whether by acceleration or otherwise, shall be applied,
subject to the First Lien Intercreditor Agreement:
          (a) first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
          (b) second, pro rata to payment or reimbursement of that portion of
the Indebtedness constituting fees, expenses and indemnities payable to the
Lenders;
          (c) third, pro rata to payment of accrued interest on the Loans;
          (d) fourth, pro rata to payment of principal outstanding on the Loans
;
          (e) fifth, pro rata to any other Indebtedness; and
          (f) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1 Appointment of Administrative Agent. Each Lender irrevocably
appoints Guggenheim Corporate Funding, LLC as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights

70



--------------------------------------------------------------------------------



 



and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and no Loan
Party shall have rights as a third party beneficiary of any of the provisions
contained herein.
     Section 9.2 Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be required to take any action that, in its reasonable opinion
or the reasonable opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties. If any Lender
obtains actual knowledge of any Default or Event of Default, such Lender
promptly shall notify the other Lenders and the Administrative Agent of such
Default or Event of Default.

71



--------------------------------------------------------------------------------



 



     Section 9.3 Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that neither the Administrative Agent or any Related Party
of the Administrative Agent has made any representation or warranty to it, and
that no act by the Administrative Agent or any Related Party of the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by the Administrative Agent or any Related Party
of the Administrative Agent to any Lender. Each of the Lenders acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
     Section 9.4 Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6 The Administrative Agent in its Individual Capacity. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Person acting
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

72



--------------------------------------------------------------------------------



 



     Section 9.7 Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
     Section 9.8 Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

73



--------------------------------------------------------------------------------



 



     Section 9.9 Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Credit Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
               (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans or Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Section 10.3) allowed in such
judicial proceeding; and
               (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 9.10 Authorization to Execute other Loan Documents, Releases, Etc.
Each Lender hereby authorizes the Administrative Agent to (a) execute on behalf
of all Lenders all Loan Documents other than this Agreement, (b) release any
Collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents and (c) execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of property to the extent such
sale or other disposition is permitted by the terms of Section 7.7 or is
otherwise authorized by the terms of the Loan Documents. The Administrative
Agent shall have no obligation whatsoever to any of the Lenders to assure that
the Collateral exists or is owned by Borrower or any of its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that the
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under

74



--------------------------------------------------------------------------------



 



any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the terms and conditions contained herein, the Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion given the
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Lenders and that the Administrative Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Notices.
          (a) Written Notices.
               (i) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

     
To the Borrower:
  RAM Energy Resources, Inc.
 
  5100 E Skelly Drive, Suite 650
 
  Tulsa, OK 74135
 
  Attention: Les Austin, SVP and CFO
 
  Telecopy Number: (918)
 
   
To the Administrative Agent:
  Guggenheim Corporate Funding, LLC
 
  135 East 57th Street, 6th Floor
 
  New York, New York 10022
 
  Attention: Kaitlin Trihn
 
  Telecopy Number: 212 644-8396
 
   
With copies to:
  Guggenheim Corporate Funding, LLC
 
  1301 McKinney, Suite 3105
 
  Houston, Texas 77010
 
  Attention: Mike Beman
 
  Telecopy Number: 713 300-1333
 
   
 
  Guggenheim Corporate Funding, LLC
 
  135 East 57th Street, 6th Floor
 
  New York, New York 10022
 
  Attention: Legal Department
 
   
To any other Lender:
  the address set forth in the Administrative
 
  Questionnaire or the Assignment and Acceptance
 
  Agreement executed by such Lender

75



--------------------------------------------------------------------------------



 



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.
               (ii) Any agreement of the Administrative Agent and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
          (b) Electronic Communications.
               (i) Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II unless such Lender and Administrative Agent have agreed
to receive notices under such Section by electronic communication and have
agreed to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
               (ii) Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

76



--------------------------------------------------------------------------------



 



     Section 10.2 Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 10.2), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Aggregate Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, reduce any fees payable hereunder, without the written consent of each
Lender affected thereby, or change Section 2.12(c)(ii), (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Loan or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.20(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section 10.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; or (vii) release all or substantially all collateral (if any) securing
any of the Obligations or agree to subordinate any Lien in such collateral to
any other creditor of the Borrower or any Subsidiary (other than in connection
with a farm-out of undeveloped acreage permitted by Section 7.7(b); provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent without the prior
written consent of such Person. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitments of such
Lender may not be increased or extended, and amounts payable to such Lender
hereunder may not be permanently reduced without the consent of such Lender
(other than reductions in fees and interest in which such

77



--------------------------------------------------------------------------------



 



reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
     Section 10.3 Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, and (ii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section 10.3, or in connection with
the Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower, any other Loan Party or any of their
respective Affiliates arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are

78



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee or (B) a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through Syndtrak or any other Internet or intranet website, except as a
result of such Indemnitee’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment.
          (c) The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent under clauses (a), (b) or (c) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro Rata Share (determined as of the time that the unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby,

79



--------------------------------------------------------------------------------



 



Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments or Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000 and in minimum increments of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the
Commitments assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments to
a Person that is not a Lender with a Commitment; and
               (iv) Assignment and Acceptance. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the

80



--------------------------------------------------------------------------------



 



assignee is already a Lender and (D) the documents required under Section 2.19
if such assignee is a Foreign Lender.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, NY a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Information
contained in the Register with respect to any Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for tax purposes and
solely with respect to the actions described in this Section, and the Borrower
hereby agrees that, to the extent Guggenheim Corporate Funding, LLC serves in
such capacity, Guggenheim Corporate Funding, LLC and its officers, directors,
employees, agents, sub-agents and Affiliates shall constitute “Indemnitees.”
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”)

81



--------------------------------------------------------------------------------



 



in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.20(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of such guaranty agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.17, 2.18
and 2.19 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.20 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank;

82



--------------------------------------------------------------------------------



 



provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court Southern District of New York and of Supreme Court of the State
of New York sitting in New York county and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

83



--------------------------------------------------------------------------------



 



INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.
     Section 10.8 Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Engagement Letter, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent and
its Affiliates constitute the entire agreement among the parties hereto and
thereto and their affiliates regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf format shall be as effective as delivery of a manually executed
counterpart hereof.
     Section 10.9 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.18, 2.19, 2.20 and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports,

84



--------------------------------------------------------------------------------



 



notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans.
     Section 10.10 Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any Subsidiary,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, except that such information may be disclosed (a) to any
Related Party of the Administrative Agent or any such Lender including without
limitation accountants, legal counsel and other advisors, (b) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (c) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (d) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section 10.11, or which becomes available to the Administrative
Agent, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (e) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) any rating agency, (h) the CUSIP Service Bureau or any
similar organization, or (i) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
     Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect

85



--------------------------------------------------------------------------------



 



of such Loan but were not payable as a result of the operation of this
Section 10.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable law), shall have been received by such Lender.
     Section 10.13 Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.
     Section 10.14 Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
     Section 10.15 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (a)(i) the services
regarding this Agreement provided by the Administrative Agent and/or Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (ii) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (iii) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) each of the Administrative Agent and Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of
their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and Lenders
has no obligation to disclose any of such interests to Borrower , any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release any
claims that it may have against the Administrative Agent and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

86



--------------------------------------------------------------------------------



 



     Section 10.16 Location of Closing. Each Lender acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o Haynes and Boone, LLP, 30 Rockefeller
Plaza, 26th Floor, New York, NY 10112. Borrower acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o Haynes and Boone, LLP, 30 Rockefeller Plaza,
26th Floor, New York, NY 10112. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
     Section 10.17 First Lien Intercreditor Agreement. Each of the Lenders
hereby acknowledges that it has received and reviewed the First Lien
Intercreditor Agreement and agrees to be bound by the terms thereof. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 10.4)
hereby authorizes and directs the Administrative Agent to enter into the First
Lien Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of the First Lien Intercreditor Agreement. Notwithstanding anything in
this Agreement or the other Loan Documents (other than the First Lien
Intercreditor Agreement) to the contrary, the Liens granted to the
Administrative Agent pursuant to the Mortgages and the Guaranty and Collateral
Agreement and the exercise of any right or remedy by the Administrative Agent
under the Loan Documents (other than the First Lien Intercreditor Agreement),
including the Mortgages and the Guaranty and Collateral Agreement, are subject
to the provisions of the First Lien Intercreditor Agreement. In the event of any
conflict between the terms of the Loan Documents (other than the First Lien
Intercreditor Agreement) and the First Lien Intercreditor Agreement, the terms
of the First Lien Intercreditor Agreement shall be controlling.
[Remainder of page left intentionally blank.]

87



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            RAM ENERGY RESOURCES, INC.
      By:   /s/ G. Les Austin        G. Les Austin        Senior Vice President
and Chief Financial Officer        GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent and as a Lender
      By:   /s/ William Hagner        Name:   William Hagner        Title:  
Senior Managing Director     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              GUGGENHEIM SECURITIES, LLC
         /s/ Paul Friedman        By:   Paul Friedman       Title:   Senior
Managing Director         NZC GUGGENHEIM FUND LLC
         /s/ Michael Damasco        By:   Michael Damasco        Title:   Senior
Managing Director          CM-NP LLC
         /s/ Ralph Finerman        By:   Ralph Finerman        Title:   Manager 
        BDIF LLC
         /s/ Ralph Finerman        By:   Ralph Finerman        Title:   Manager 
        IN-FP1 LLC
         /s/ Ralph Finerman        By:   Ralph Finerman        Title:   Manager 
        IN-FP2 LLC
         /s/ Ralph Finerman        By:   Ralph Finerman        Title:   Manager 
   

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



              WELLWATER LLC
         /s/ Ralph Finerman        By:   Ralph Finerman        Title:   Manager 
   

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            INVESCO FLOATING RATE FUND

By: Invesco Senior Secured Management, Inc.,
As Investment Manager
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory        INVESCO VAN KAMPEN SENIOR LOAN FUND

By: Invesco Senior Secured Management, Inc.,
as Sub-advisor
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory        INVESCO PRIME INCOME TRUST

By: Invesco Senior Secured Management, Inc.,
as Sub-advisor
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory        INVESCO VAN KAMPEN SENIOR INCOME TRUST

By: Invesco Senior Secured Management, Inc.,
as Sub-advisor
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory        INVESCO VAN KAMPEN DYNAMIC CREDIT
OPPORTUNITIES FUND (FKA VAN KAMPEN
DYNAMIC CREDIT OPPORTUNITIES FUND)

By: Invesco Senior Secured Management, Inc.,
as Sub-advisor
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            INVESCO FUNDS III — INVESCO SENIOR LOAN FUND

By: Invesco Senior Secured Management, Inc.,
as Sub-adviser
      By:   /s/ Thomas Ewald        Name:   Thomas Ewald        Title:  
Authorized Signatory     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK NA
      By:   /s/ Kane Park        Name:   Kane Park        Title:   Authorized
Signatory     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            PENNANTPARK INVESTMENT CORPORATION
      By:   /s/ Arthur Penn        Name:   Arthur Penn        Title:   CEO     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            SILVER ROCK FINANCIAL LLC
      By:   /s/ Ralph Finerman        Name:   Ralph Finerman        Title:  
Manager     

Signature Page
Second Lien Term Loan Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
COMMITMENT AMOUNTS AND PRO RATA SHARE PERCENTAGE

                      Maximum   Pro Rata Share Lender   Commitment   Percentage
[Guggenheim]
  $ [__________]       [_____] %
Silver Rock Financial LLC
  $ [__________]       [_____] %
BDIF LLC
  $ [__________]       [_____] %
Wellwater LLC
  $ [__________]       [_____] %
CM-NP LLC
  $ [__________]       [_____] %
IN-FP1 LLC
  $ [__________]       [_____] %
IN-FP2 LLC
  $ [__________]       [_____] %
Qualcomm Global Trading, Inc.
  $ [__________]       [_____] %
Invesco Van Kampen Senior Loan Fund
  $ [__________]       [_____] %
Invesco Prime Income Trust
  $ [__________]       [_____] %
Invesco Van Kampen Senior Income Trust
  $ [__________]       [_____] %
Invesco Funds III — Invesco Senior Loan Fund
  $ [__________]       [_____] %
CitiBank NA
  $ [__________]       [_____] %
PennantPark Investment Corporation
  $ [__________]       [_____] %
TOTAL
  $ 75,000,000       100 %

Schedule I-1

 



--------------------------------------------------------------------------------



 



Schedule 4.5
ENVIRONMENTAL MATTERS
None.
Schedule 4.5

 



--------------------------------------------------------------------------------



 



Schedule 4.13
GAS IMBALANCES
There are no net imbalances exceeding one-half bcf of gas (on an mcf equivalent
basis) in the aggregate.
Schedule 4.13

 



--------------------------------------------------------------------------------



 



Schedule 4.14
MARKETING CONTRACTS
None.
Schedule 4.14

 



--------------------------------------------------------------------------------



 



Schedule 4.15
HEDGING AGREEMENTS
See attached documents
Schedule 4.15

 



--------------------------------------------------------------------------------



 



Schedule 4.18
SUBSIDIARIES

                          Class of Stock             or other             Equity
    Owner   Issuer   Interest   No. of Shares
RAM Energy Resources, Inc.
  RAM Operating Company, Inc., a Delaware corporation   Common     1,000  
RAM Energy Resources, Inc.
  RAM Energy, Inc., a Delaware corporation   Common     1  
RAM Operating Company, Inc.
  RAM Energy Resources (WV), Inc., a Delaware corporation   Common     1,000  
RAM Operating Company, Inc.
  RAM Energy Holdings (LA), Inc., a Delaware corporation   Common     1,000  
RAM Operating Company, Inc.
  Pontotoc Production Company, Inc., a Texas corporation   Common     100  
RAM Energy Holdings (LA), Inc.
  RAM Energy Resources (Lafourche), Inc., a Louisiana corporation   Common    
100  
RAM Energy Resources (Lafourche), Inc.
  RAM Energy Louisiana, LLC, a Delaware limited liability company   Common
Membership Interests     100 %
RAM Energy, Inc.
  RWG Energy, Inc., a Delaware corporation   Common     1,000  
RAM Energy, Inc.
  RLP Gulf States, L.L.C., an Oklahoma limited liability company   Common
Membership
Interests     100 %
RAM Energy, Inc.
  Great Plains Pipeline Company, a Delaware corporation   Common     1,000  
RWG Energy, Inc.
  WG Operating, Inc., a Texas corporation   Common     1,000  
RWG Energy, Inc.
  WG Pipeline LLC, a Texas limited liability company   Common Membership
Interests     100 %

Schedule 4.18

 



--------------------------------------------------------------------------------



 



Schedule 7.1
OUTSTANDING INDEBTEDNESS
See attached documents.
Schedule 7.1

 



--------------------------------------------------------------------------------



 



Schedule 7.2
EXISTING LIENS
See attached documents.
Schedule 7.2

 



--------------------------------------------------------------------------------



 



Schedule 7.4
EXISTING INVESTMENTS
None.
Schedule 7.4

 